REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 and dependent claims 3-9 and 11 are considered allowable. Independent claim 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of an upper for an article of footwear, the upper having a bite line extending around the toe end, the medial side, the heel end, and the lateral side, the upper comprising: an inner layer; a middle knit layer extending to an underfoot portion of the upper, the middle knit layer covering the inner layer extending along the underfoot portion of the upper, between the lateral side and the medial side, and between the toe end and the heel end; an outer layer coupled with the middle knit layer, the outer layer compositionally comprises at least one thermoplastic material, the outer layer extending from a first position below the bite line at the underfoot portion of the upper to a second position above the bite line, and the second position being above the bite line is selected from a midfoot region of the upper and the toe end of the upper.
The prior art does not disclose or teach these structures. The closest prior art appears to be 2016/0013187 by Taniguchi and 4,430,811 by Okada does not disclose or teach these elements.
While Taniguchi discloses a reinforcement member (outer layer) that is bonded and/or welded to a surface of a knitted base member (intermediate layer). Modifying Taniguchi to include an inner layer, as required by claim 1 would necessitate improper hindsight reasoning, since Taniguchi discloses a single inner layer for the upper. 

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732